Sed per eivr.

He may well be examined as to this collateral point, which agrees with the circumstances already proved. And if it is ascertained that the paper offered came from the hands of the second wife, it is equivalent to her declarations, to prove illegitimacy. Cowp. 594.
The defendant substantiated his defence; and having filed an agreement in court, that he would re-convey the lands to whoever should'be appointed by the children of Maxwell, on re-payment of the money already advanced, and the value of his permanent improvements, deducting the profits received therefrom, or that he would pay the residue of the consideration money, on the title of the lands being secured to him, he obtained a verdict.